Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 1/5/2021 has been entered.  Claims 1-6, 10-19, and 21 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection and 101 and 112(b) rejection previously set forth in the Non-Final Office Action mailed [3].

	Response to Arguments
Applicant’s arguments, dated 1/5/2021, regarding the rejections of claims 1-6, 10-19, and 21 under 35 U.S.C. 103, have been fully considered but they are not persuasive.
Applicant argues, on pages 10-11, that Forutanpour in view of Block cannot be used to disclose “translating the first phrase from the first language to a translated second phrase in a second language” since the August 23 Office Action stated that they didn’t disclose it.  However, upon careful reconsideration it has been determined that Forutanpour in view of Block does in fact teach “translating the first phrase from the first language to a translated second phrase in a second language”.  For instance, In Figs 2 and 3 and [0046]-[0048] Forutanpour teaches that two people can have a conversation in two different languages and phrases from them are picked up for translation with the languages automatically detected and displayed in the augmented reality displays.  Thus the examiner can use Forutanpour and Block to disclose “translating the first phrase from the first language to a translated second phrase in a second language”.
Applicant argues, on pages 11 and 12, that Imagawa doesn’t teach displaying a “phonetic representation” of a determined “responsive phrase”.
The examiner does not concur.  In Fig. 9, #S29, Imagawa discloses “generate response character string making sound of fifth language (partner’s language) with first language (user’s language).  This quite clearly defines showing the user a phonetic representation of a responsive phrase in the partner’s language that the user is intended to use to respond to the partner in their own language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US PGPUB 20180047396) in view of Block et al. (US PGPUB 20110183732) and in further view of Imagawa (US PGPUB 20180011687).
As per claim 1, Forutanpour discloses a computer-implemented method (Forutanpour, abstract) comprising: 
generating a live video signal of a scene associated with a field of view of a casino operator wearing an augmented-reality (AR) device, wherein the scene comprises a first player in a casino environment (Forutanpour, Figs. 2 and 3 and [0004]-[0005] and [0047], where the live video of the scene is viewed by the speaker, and the people in the scene have speech bubbles appearing by them with translations of languages in which they’re speaking);
determining, based on the live video signal, a language preference for the first player in real time (Forutanpour, Fig. 3, and [0046]-[0047], where the languages that the speakers are speaking in are determined in real time, i.e., based on the live video signal; the languages appear in the speech bubbles);
determining a first phrase spoken by the first player in a first language corresponding to the language preference of the first player (Forutanpour, [0046]-[0047], where two people are having a conversation with the user and phrases from what they are saying are picked up for translation);
translating the first phrase from the first language to a translated first phrase in a second language (Forutanpour, Figs. 2 and 3 and [0048], where the phrase spoken by the people speaking to the users are translated); and
displaying, by the AR device in real time, an indication to the casino operator of the language preference of the first player and the translated first phrase in the second language, so that the indication is associated with the first player within the scene (Forutanpour, [0046] and Figs. 2 and 3; where the speech bubbles are updated in real time).
generating a live video signal of a scene associated with a field of view of a casino operator holding an augmented-reality (AR) device, wherein the scene comprises a first player in a casino environment (Block, ([0026]-[0027] and [0059], the captured data comprises any one or more of facial characteristics, clothing characteristics, wagering game behavior, financial transactions, sounds, heat, luminosity, radio signals, live video data, and recorded video data, the casino monitoring system 200 includes monitoring devices similar to those described in FIG. 1, such as video cameras 291, radio signal detectors 292, microphones 293, etc.; and [0055], where the device is carried by a casino administrator for monitoring).
Forutanpour teaches translating languages in real time for a speaker wearing an HMD and identifying the spoken languages and Block teaches identification of players on a casino floor displayed on a device held by a casino operator.  Forutanpour contains a “base” process of translating languages in real time for a speaker wearing an HMD and identifying the spoken languages.  Block contains a “comparable” process of identification of players on a casino floor displayed on a device held by a casino operator that has been improved in the same way as the claimed invention.  Block’s known “improvement” could have been applied in the same way to the “base” process of Forutanpour and the results would have been predictable and resulted in the ability to identify a patron at a casino using multiple methods (Block, [0082]). Furthermore, both Forutanpour and Block use and disclose similar system functionality (i.e. augmented reality which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.
Forutanpour in view of Block doesn’t disclose but Imagawa discloses determining, by the AR device based on the first phrase, a responsive phrase to the first phrase, wherein the responsive phrase is in the first language (Imagawa, [0056], where a response sentence 
determining, based on the responsive phrase, a phonetic representation of the responsive phrase in the first language (Imagawa, Fig. 9, #S29 and [0067]-[0069], where “generate response character string making sound of fifth language with first language” maps to determining a phonetic representation of the phrase to use to respond to the partner in their own language (the fifth language in Fig. 9), using the phonetic representation in the user’s language (first language in Fig. 9); and
displaying, by the AR device, the phonetic representation of the responsive phrase (Imagawa, [0067]-[0069], where the response is displayed to the user on his HMD).
Forutanpour in view of Block teaches a casino monitoring system that generates overlays for objects on a casino floor on video and notifying the operator of a foreign language of the user and Imagawa discloses providing a response phrase to the user in a speaker’s foreign language when the speaker is speaking to the user.  Forutanpour in view of Block contains a “base” process of a casino monitoring system that generates overlays for objects on a casino floor on video and notifying the operator of a foreign language of the user.  Imagawa contains a “comparable” process of providing a response phrase to the user in a speaker’s foreign language when the speaker is speaking to the user that has been improved in the same way as the claimed invention.  Imagawa’s known “improvement” could have been applied in the same way to the “base” process of Forutanpour in view of Block and the results would have been predictable and resulted in allowing a user to communicate with another person in their own language (Imagawa, [0002]-[0006]). Furthermore, both Forutanpour in view of Block and Imagawa use and disclose similar system functionality (i.e. augmented reality which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

As per claim 2, claim 1 is incorporated and Forutanpour doesn’t disclose but Block discloses determining, based on the live video signal, an identity of the first player (Block, [0030], [0056], “a method comprises determining one or more biometric identifiers of a person in a casino; comparing the one or more biometric identifiers to stored identifying information; identifying the person based on the stored identifying information”); and 
displaying, by the AR device in real time, an indication to the casino operator of the identity of the first player within the scene (Block, Fig. 2, #220, where the name of a player is displayed).
See claim 1 rejection for reason to combine.

As per claim 11, claim 1 is incorporated and Forutanpour in view of Block discloses determining a cultural preference for the first player (Forutanpour, Fig. 3, and [0046]-[0047], where the languages that the speakers are speaking in are determined in real time, i.e., based on the live video signal; the languages appear in the speech bubbles; language spoken maps to a cultural preference); and
displaying, by the AR device in real time, an indication of the cultural preference to the casino operator (Forutanpour, Fig. 3, where the spoken language displayed in each person’s speech bubble maps to his cultural preference).

As per claim 16, claim 1 is incorporated and Forutanpour in view of Block discloses wherein the scene comprises a plurality of players comprising the first player (Forutanpour, Fig. 3), the method further comprising:
determining, based on the live video signal, a language preference for a second player in real time; determining a second phrase spoken by the second player in a third language corresponding to the language preference of the second player (Forutanpour, ;
translating the first phrase from the third language to a translated second phrase in the second language (Forutanpour, Figs. 2 and 3 and [0048], where the phrase spoken by the people speaking to the users are translated; and where the third language spoken by the second player maps to Hindi (the person on the right in Fig. 3));  and
displaying, by the AR device in real time, an indication to the casino operator of the language preference of the second player and the translated second phrase in the third language, so that the indication is associated with the second player within the scene (Forutanpour, Fig. 3).

As per claim 17, claim 1 is incorporated and Forutanpour doesn’t disclose but Block discloses determining, based on the live video signal, an electronic game machine (EGM) associated with the first player (Block, Fig. 5, #512 and [0081], where the virtual objects (people in the casino) can be rendered on wagering game machines they’re using);
determining, based on the live video signal in real time, information associated with the EGM (Block, [0117], where the display (kiosk) can show stats, history, and other information about a game machine as well as the player currently using it); and
displaying, by the AR device in real time, an indication to the casino operator of the information associated with the EGM, so that the indication is associated with the EGM within the scene (Block, Fig. 5, #512 and [0081], where the virtual objects (people in the casino) can be rendered on wagering game machines they’re using).
See claim 1 rejection for reason to combine.

system (Forutanpour, abstract) comprising: 
a memory (Forutanpour, [0005]), where the machine-readable medium is memory); and
a processor circuit coupled to the memory (Forutanpour, [0005]), the memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to:
generate a live video signal of a scene associated with a field of view of a casino operator wearing an augmented-reality (AR) device, (Forutanpour, Figs. 2 and 3 and [0004]-[0005] and [0047], where the live video of the scene is viewed by the speaker, and the people in the scene have speech bubbles appearing by them with translations of languages in which they’re speaking);
determine, based on the live video signal, a first phrase spoken by the first player in a first language (Forutanpour, Fig. 3, and [0046]-[0047], where the languages that the speakers are speaking in are determined in real time, i.e., based on the live video signal; the languages appear in the speech bubbles);
translate the first phrase from the first language to a translated first phrase in a second language (Forutanpour, Figs. 2 and 3 and [0048], where the phrase spoken by the people speaking to the users are translated);
display, by the AR device in real time, an indication to the casino operator of the translated first phrase in the second language, so that the indication is associated with the first player within the scene (Forutanpour, [0046] and Figs. 2 and 3, where the speech bubbles are updated in real time).
Forutanpour doesn’t disclose but Block discloses generating a live video signal of a scene associated with a field of view of a casino operator holding an augmented-reality (AR) device, wherein the scene comprises a first player in a casino environment (Block, ([0026]-[0027] and [0059], the captured data comprises any one or more of facial characteristics, clothing characteristics, wagering game behavior, financial transactions, sounds, 
See claim 1 rejection for reason to combine.
Forutanpour in view of Block doesn’t disclose but Imagawa discloses determine, by the AR device based on the first phrase, a responsive phrase in the first language in real time (Imagawa, Fig. 9, [0056], [0069], and [0084], where, in the second embodiment, a response to the speaker’s speech is generated in the user’s own language in a form the user can read using characters he’s familiar with so that the user can speak the response to the person he’s communicating with); and
display, by the AR device, an indication of the responsive phrase in the first language, wherein the indication of the responsive phrase comprises a phonetic representation of the responsive phrase (Fig. 9, #S29 and [0067]-[0069], where “generate response character string making sound of fifth language with first language” maps to determining a phonetic representation of the phrase to use to respond to the partner in their own language (the fifth language in Fig. 9), using the phonetic representation in the user’s language (first language in Fig. 9).
See claim 1 rejection for reason to combine.

As per claim 19, claim 18 is incorporated and Forutanpour in view of Block discloses wherein the machine-readable instructions further cause the processor circuit to: 
wherein the machine-readable instructions further cause the processor circuit to: 
determine, based on the live video signal, an identity of the first player (Block, [0030], [0056], “a method comprises determining one or more biometric identifiers of a person in  and
display, by the AR device, an indication to the casino operator of the identity of the first player within the scene (Block, Fig. 2, #220, where the name of a player is displayed).
See claim 1 rejection for reason to combine.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US PGPUB 20180047396) in view of Block et al. (US PGPUB 20110183732) as applied to claim 1 above, and in further view of Rajaraman (US PGPUB 20140357361).
As per claim 3, claim 1 is incorporated and Forutanpour in view of Block doesn’t disclose but Rajaraman discloses determining, based on the live video signal, a wager placed by the first player in real time; and determining, based at least in part on the wager, an average wager value for the first player (Rajaraman, [0011], where the average wager of each player is tracked in real time), and
displaying, by the AR device in real time, an indication to the casino operator of the average wager value of the first player within the scene (Rajaraman, [0011], where the average wager of each player is displayed in an augmented-reality format).
Forutanpour in view of Block teaches identification of users in a casino and displaying identification about those users along with the users and Rajaraman teaches monitoring and displaying the average wager of each player in real time.  Forutanpour in view of Block contains a “base” process of identification of users in a casino and displaying identification about those users along with the users.  Rajaraman contains a “comparable” process of monitoring and displaying the average wager of each player in real time that has been improved in the same way as the claimed invention.  Rajaraman’s known “improvement” could have been applied in the same way to the “base” process of Forutanpour in view of Block and the results would have 

As per claim 4, claim 1 is incorporated and Forutanpour in view of Block doesn’t disclose but Rajaraman discloses determining, in real time based on the live video signal, a game result for the first player for a game in the casino environment (Rajaraman, [0011] and [0058], where the win/loss ratio of each player is tracked in real time); and
determining, based at least in part on the game result, a win/loss value for the first player (Rajaraman, [0011] and [0058], where the average wager of each player is displayed in an augmented-reality format); and
displaying, by the AR device in real time, an indication to the casino operator of the win/loss value for the first player within the scene (Rajaraman, [0011] and [0058], where the average wager of each player is displayed in an augmented-reality format).
See claim 3 rejection for reason to combine.

As per claim 6, claim 1 is incorporated and Forutanpour in view of Block doesn’t disclose but Rajaraman discloses determining a player status for the first player (Rajaraman, [0011] and [0058], where the win/loss ratio of each player is tracked in real time; average wager or win/loss ratio maps to player status); and
displaying, by the AR device in real time, an indication to the casino operator of the player status for the first player within the scene (Rajaraman, [0011] and [0058], where 
See claim 3 rejection for reason to combine.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US PGPUB 20180047396) in view of Block et al. (US PGPUB 20110183732) as applied to claim 1 above, and in further view of Weston et al. (US PGPUB 20180350171).
As per claim 5, claim 1 is incorporated and Forutanpour in view of Block doesn’t disclose but Weston discloses determining a drink preference for the first player (Weston, Fig. 5 and [0021], where the display displays a user’s drink preference after the user has been identified); and
displaying, by the AR device in real time, an indication to the casino operator of the drink preference for the first player within the scene (Weston, Fig. 5). 
Block teaches identification of users in a casino and displaying identification about those users along with the users and Massing teaches tracking of game results in a system using AR glasses in a gambling environment.  Block contains a “base” process of identification of users in a casino and displaying identification about those users along with the users.  Massing contains a “comparable” process of tracking of game results in a system using AR glasses in a gambling environment that has been improved in the same way as the claimed invention.  Massing’s known “improvement” could have been applied in the same way to the “base” process of Block and the results would have been predictable and resulted in the provision of display enhancements for the gaming industry (Massing, [0004]). Furthermore, both Block and Massing use and disclose similar system functionality (i.e. casino and gaming systems which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US PGPUB 20180047396) in view of Block et al. (US PGPUB 20110183732) as applied to claim 1 above, and in further view of Imagawa (US PGPUB 20180011687).
As per claim 10, claim 1 is incorporated and Forutanpour in view of Block doesn’t disclose but Imagawa discloses determining, based on the first phrase, a responsive phrase to the first phrase (Imagawa, Fig. 9, [0056], [0069], and [0084], where, in the second embodiment, a response to the speaker’s speech is generated in the user’s own language in a form the user can read using characters he’s familiar with so that the user can speak the response to the person he’s communicating with), and
displaying, by the AR device in real time, the responsive phrase in the first language to the casino operator (Imagawa, Fig. 9, [0056], [0069], and [0084], where the response is displayed to the user using characters he’s familiar with; this maps to a phonetic representation of the responsive phrase for the user).
See claim 1 rejection for reason to combine.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US PGPUB 20180047396) in view of Block et al. (US PGPUB 20110183732) as applied to claim 1 above, and in further view of Sahin (US PGPUB 20190015033).
As per claim 12, claim 1 is incorporated and Forutanpour in view of Block doesn’t disclose but Sahin discloses determining a preferred etiquette behavior for the first player (Sahin, [0047] and [0218]-[0226], where the evaluator device receives and evaluates audio and video data to determine proper etiquette in real time), and 
displaying, by the AR device in real time, an indication of the preferred etiquette behavior for the first player to the casino operator (Sahin, Fig. 5C and 5D).
Forutanpour in view of Block teaches identification of users in a casino and displaying identification about those users along with the users and Sahin teaches a training and coaching system that helps an individual with ASD (autism-spectrum disorder) learn social interactions using augmented reality.  Forutanpour in view of Block contains a “base” process of identification of users in a casino and displaying identification about those users along with the users.  Sahin contains a “comparable” process of a training and coaching system that helps an individual with ASD (autism-spectrum disorder) learn social interactions using augmented reality that has been improved in the same way as the claimed invention.  Sahin’s known “improvement” could have been applied in the same way to the “base” process of Forutanpour in view of Block and the results would have been predictable and resulted in a way of providing an intervention for a child with ASD (Sahin, [0007]). Furthermore, both Forutanpour in view of .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US PGPUB 20180047396) in view of Block et al. (US PGPUB 20110183732) as applied to claim 1 above, and in further view of Coggins (US PGPUB 20150243083).
As per claim 13, claim 1 is incorporated and Forutanpour in view of Block doesn’t disclose but Coggins discloses determining an estimated blood alcohol content (BAC) level for the first player (Coggins, [0012] and [0053], where biofeedback is used to determine the BAC level of a person); and
displaying, by the AR device in real time, an indication of the estimated BAC level for the first player to the casino operator (Coggins, [0012] and [0053], where the blood alcohol level is displayed as an aura or other AR display around the user).
Forutanpour in view of Block teaches identification of users in a casino and displaying identification about those users along with the users and Coggins teaches determining the blood alcohol level of a player.  Forutanpour in view of Block contains a “base” process of identification of users in a casino and displaying identification about those users along with the users.  Coggins contains a “comparable” process of determining the blood alcohol level of a player that has been improved in the same way as the claimed invention.  Coggins’ known “improvement” could have been applied in the same way to the “base” process of Forutanpour in view of Block and the results would have been predictable and resulted in the ability to determine if subsequent actions are needed such as displaying an “aura” around a person in an AR display when blood alcohol level is too high (Coggins, abstract and [0012]). Furthermore, both Forutanpour in view of Block and Coggins use and disclose similar system functionality .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US PGPUB 20180047396) in view of Block et al. (US PGPUB 20110183732) in further view of Coggins (US PGPUB 20150243083) as applied to claim 13 above, and in further view of Patton (US PGPUB 20090270170).
As per claim 14, claim 13 is incorporated and Forutanpour in view of Block and Coggins doesn’t disclose but Patton discloses wherein determining the estimated BAC level comprises:  determining an alcoholic drink having a first alcohol content served to the first player; and determining, based at least in part on the first alcohol content of the alcoholic drink, the estimated BAC level (Patton, [0079], where data from a bar management system is used to estimate blood alcohol level of a player).
Forutanpour in view of Block and Coggins teaches identification of users in a casino and displaying identification about those users along with the users, and displaying the user’s BAC as an aura and Patton teaches determining the blood alcohol level of a player.  Forutanpour in view of Block and Coggins contains a “base” process of identification of users in a casino and displaying identification about those users along with the users and displaying a user’s BAC as an aura around the user.  Patton contains a “comparable” process of determining the blood alcohol level of a player that has been improved in the same way as the claimed invention.  Patton’s known “improvement” could have been applied in the same way to the “base” process of Forutanpour in view of Block and Coggins and the results would have been predictable and resulted in the ability to determine if subsequent actions are needed such as stopping the selling of further drinks to the player (Patton, [0032]). Furthermore, both Forutanpour in view of Block and Coggins and Patton use and disclose similar system functionality (i.e. augmented reality .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US PGPUB 20180047396) in view of Block et al. (US PGPUB 20110183732) in further view of Coggins (US PGPUB 20150243083) as applied to claim 13 above, and in further view of Shuster et al. (US PGPUB 20180296134).
As per claim 15, claim 13 is incorporated and Forutanpour in view of Block and Coggins doesn’t disclose but Shuster discloses wherein determining the estimated BAC level comprises:  determining a first behavior of the first player in real time (Shuster, [0035], where various methods including cameras are used to determine a user’s behavior so that inebriated behavior may be determined); and
determining, based at least in part on the first behavior of the first player, the estimated BAC level (Shuster, [0035], where the user’s behavior can be used to determine the user’s level of intoxication which maps to an estimated BAC level).
Forutanpour in view of Block and Coggins teaches identification of users in a casino and displaying identification about those users along with the users, and also determining user’s estimated BAC level and Shuster teaches determining the blood alcohol level of a person from their behavior.  Forutanpour in view of Block and Coggins contains a “base” process of identification of users in a casino and displaying identification about those users along with the users and also determining user’s estimated BAC level.  Shuster contains a “comparable” process of determining the blood alcohol level of a person from his behavior that has been improved in the same way as the claimed invention.  Shuster’s known “improvement” could have been applied in the same way to the “base” process of Forutanpour in view of Block and Coggins and the results would have been predictable and resulted in the ability to determine the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Block et al. (US PGPUB 20110183732) in view of Sahin et al. (US PGPUB 20190015033) in further view of Forutanpour et al. (US PGPUB 20180047396) and in further view of Imagawa (US PGPUB 20180011687).
As per claim 21, Block discloses an augmented-reality (AR) device (Block, abstract and Fig. 1), comprising: 
an image capture device (Block, [0054]-[0055], where video cameras capture video of what’s happening on the casino floor);
a display device (Block, [0102], where a mobile device held by the operator includes a display); 
a processor circuit (Block, [0017]-[0019]); and
a memory comprising machine-readable instructions that, when executed by the processor circuit (Block, [0067]), cause the processor circuit to:
cause the image capture device to generate a live video signal of a scene associated with a field of view of a casino operator wearing the AR device, wherein the scene comprises a first player in a casino environment (Block, ([0026]-[0027] and [0059], the captured data comprises any one or more of facial characteristics, clothing characteristics, wagering game behavior, financial transactions, sounds, heat, luminosity, radio signals, live video data, and recorded video data, the casino monitoring system 200 includes 
Block doesn’t disclose but Sahin discloses determine, based on the live video signal, a preferred etiquette behavior for the caregiver in real time (Sahin, Figs. 5C and 5D and [0218], where the cultural and conversational gestures algorithm provides the individual with coaching and training on the appropriateness and timing of gestures such as bows, etc., and [0047], where audio and video data are streamed in order to evaluate social interactions in real time); and
cause the display device to display an indication to the individual of the preferred etiquette behavior for the caregiver in real time, so that the indication is associated with the individual within the scene (Sahin, Figs. 5C and 5D and [0218]-[0219], where the system can provide the individual with coaching and training on the appropriateness and timing of gestures and [0047], where audio and video data are streamed in order to evaluate social interactions in real time; and [0087]-[0088], where the caregiver wears an HMD with a display).
Block teaches a casino monitoring system that generates overlays for objects on a casino floor on video and Sahin teaches a training and coaching system that helps an individual with ASD (autism-spectrum disorder) learn social interactions using augmented reality.  Block contains a “base” process of a casino monitoring system that generates overlays for objects on a casino floor on video.  Sahin contains a “comparable” process of a training and coaching system that helps an individual with ASD (autism-spectrum disorder) learn social interactions using augmented reality that has been improved in the same way as the claimed invention.  Sahin’s known “improvement” could have been applied in the same way to the “base” process of Block and the results would have been predictable and resulted in a way of providing an intervention for a child with ASD (Sahin, [0007]). Furthermore, both Block and Sahin use and disclose similar system functionality (i.e. augmented reality which are also in a related field of 
Block in view of Sahin doesn’t disclose but Forutanpour discloses determine a language preference for the first player in real time (Forutanpour, Fig. 3, and [0046]-[0047], where the languages that the speakers are speaking in are determined in real time, i.e., based on the live video signal; the languages appear in the speech bubbles; and where two people are having a conversation with the user and phrases from what they are saying are picked up for translation);
determine a first phrase spoken by the first player in a first language corresponding to the language preference of the first player (Forutanpour, Fig. 3, and [0046]-[0047], where the languages that the speakers are speaking in are determined in real time, i.e., based on the live video signal; the languages appear in the speech bubbles; and where two people are having a conversation with the user and phrases from what they are saying are picked up for translation); 
translate the first phrase from the first language to a translated first phrase in a second language in real time (Forutanpour, Figs. 2 and 3 and [0048], where the phrase spoken by the people speaking to the users are translated; and [0046], where the speech bubbles are updated in real time); and
display an indication to the casino operator of the language preference of the first player and the translated first phrase in the second language, so that the indication is associated with the first player within the scene in real time (Forutanpour, [0046] and Figs. 2 and 3).
Block in view of Sahin teaches a casino monitoring system that generates overlays for objects on a casino floor on video and notifying the operator of preferred etiquette behaviors of the user and Forutanpour discloses translating a spoken language from another person to a 
Block in view of Sabin and Forutanpour doesn’t disclose but Imagawa discloses but Imagawa discloses determining, by the AR device based on the first phrase, a responsive phrase to the first phrase, wherein the responsive phrase is in the first language (Imagawa, [0056], where a response sentence is selected from the response sentence dictionary (database) which is a response selected for the “speech character string” which is a string of the spoken speech by the partner);
determine, based on the responsive phrase, a phonetic representation of the responsive phrase in the first language (Imagawa, Fig. 9, #S29 and [0067]-[0069], where “generate response character string making sound of fifth language with first language” maps to determining a phonetic representation of the phrase to use to respond to the partner in their own language (the fifth language in Fig. 9), using the phonetic representation in the user’s language (first language in Fig. 9); and
display the responsive phrase in the first language in real time, wherein the indication of the responsive phrase comprises a phonetic representation of the responsive phrase (Imagawa, [0067]-[0069], where the response is displayed to the user on his HMD).
Block in view of Sahin and Forutanpour teaches a casino monitoring system that generates overlays for objects on a casino floor on video and notifying the operator of a foreign language of the user and Imagawa discloses providing a response phrase to the user in a speaker’s foreign language when the speaker is speaking to the user.  Block in view of Sahin and Forutanpour contains a “base” process of a casino monitoring system that generates overlays for objects on a casino floor on video and notifying the operator of a foreign language of the user.  Imagawa contains a “comparable” process of providing a response phrase to the user in a speaker’s foreign language when the speaker is speaking to the user that has been improved in the same way as the claimed invention.  Imagawa’s known “improvement” could have been applied in the same way to the “base” process of Block in view of Sahin and Forutanpour and the results would have been predictable and resulted in allowing a user to communicate with another person in their own language (Imagawa, [0002]-[0006]). Furthermore, both Block in view of Sahin and Forutanpour and Imagawa use and disclose similar system functionality (i.e. augmented reality which are also in a related field of endeavor) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diane Wills whose telephone number is (571) 272-5583.  The examiner can normally be reached on Mondays through Fridays, 9am through 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan, can be reached at 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANE M WILLS/            Primary Examiner, Art Unit 2618